                        Case 5:20-cv-02132-BLF Document 24 Filed 06/02/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:20-cv-02132-BLF

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                     04/22/2020          .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           u I returned the summons unexecuted because                                                                               ; or

          ✔
          u Other (specify):       Defendants' counsel agreed to accept service of process by email on behalf of all
                                   Defendants.  I served
                                      JASON ZHOU;        copies
                                                       JIA      of the Complaint
                                                           XIAOFENG;             and Summons
                                                                        NEW CENTURY           on Defendants' counsel,
                                                                                       HEALTHCARE
                                      HOLDING     CO.  LIMITED;   BEIJING JIARUNUrquhart
                                                                                  YUNZHONG     HEALTH                         .
                                   Michelle Clark, an attorney at Quinn Emanuel
                                      TECHNOLOGY COMPANY LTD.; AND JUAN ZHAO             & Sullivan, LLP, by email on May 29,
                                   2020.
           My fees are $                           for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          06/02/2020                                                      /s/ Francesca Miki Shima Germinario
                                                                                              Server’s signature

                                                                          Francesca Miki Shima Germinario, Attorney at Law
                                                                                          Printed name and title

                                                                                 600 Montgomery Street, 34th Floor
                                                                                  San Francisco, California 94111

                                                                                              Server’s address

 Additional information regarding attempted service, etc:
  I am over 18 years of age, and not a party to this action. I served the following documents by email: the Complaint,
  Summons, and the Supplementary Material required by Civil Local Rule 4-2 (Civil Cover Sheet, Order Setting Initial
  Case Management Conference and ADR deadlines, Judge Freeman's Standing Orders, CAND All Judges' Standing
  Order regarding Contents of Joint Case Management Statement, Form for Preparation of the Case Management
  Statement, and CAND ADR Handbook).
